EXHIBIT 99.1 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut-off Date, about the Mortgage Loans included in the Mortgage Pool in respect of Loan Group 1, Loan Group 2 and the Mortgage Pool as a whole.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut-off Date Pool Principal Balance representing Loan Group 1, Loan Group 2 or the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown. GROUP 1 MORTGAGE LOANS Mortgage Loan Programs for the Group 1 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 31 6,767,930 1.41 218,320 7.429 360.00 566 80.1 2/28 6-month LIBOR 1,308 210,583,671 43.96 160,997 8.383 359.95 601 84.1 2/38 6-month LIBOR 477 102,917,927 21.48 215,761 8.003 479.73 590 81.6 2/28 6-month LIBOR – 60-month Interest Only 447 103,795,964 21.67 232,206 7.703 359.92 629 83.4 2/38 6-month LIBOR – 60-month Interest Only 1 255,000 0.05 255,000 7.455 480.00 580 85.0 2/28 6-month LIBOR – 40/30-Year Balloon 92 19,830,156 4.14 215,545 8.021 359.30 579 76.5 3/27 6-month LIBOR 49 8,752,409 1.83 178,621 8.041 359.85 603 83.5 3/37 6-month LIBOR 24 5,654,535 1.18 235,606 7.747 479.81 580 77.3 3/27 6-month LIBOR – 60-month Interest Only 32 7,337,060 1.53 229,283 7.508 359.82 624 81.8 3/27 6-month LIBOR – 40/30-Year Balloon 3 936,634 0.20 312,211 7.563 359.71 564 67.9 5/25 6-month LIBOR 32 6,514,756 1.36 203,586 7.523 359.96 616 81.4 5/35 6-month LIBOR 10 1,722,822 0.36 172,282 7.754 479.79 593 76.0 5/25 6-month LIBOR – 120-month Interest Only 17 3,749,840 0.78 220,579 7.555 360.00 621 78.4 5/25 6-month LIBOR – 40/30-Year Balloon 1 215,730 0.05 215,730 7.175 360.00 626 85.0 Total 2,524 479,034,433 100.00 Original Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 2012 368,484,149 76.92 183,143 8.103 359.90 608 83.2 ARM 480 512 110,550,284 23.08 215,919 7.985 479.73 589 81.3 Total 2,524 479,034,433 100.00 Mortgage Loan Principal Balances for the Group 1 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 - 50,000.00 8 385,900 0.08 48,238 10.353 360.00 606 81.8 50,000.01 - 75,000.00 166 10,370,084 2.16 62,470 9.784 364.56 603 87.3 75,000.01 - 100,000.00 243 21,450,258 4.48 88,273 8.891 375.40 608 86.1 100,000.01 - 150,000.00 653 81,766,219 17.07 125,216 8.484 381.67 602 84.8 150,000.01 - 200,000.00 490 85,138,176 17.77 173,751 8.052 387.85 605 82.5 200,000.01 - 250,000.00 344 77,044,258 16.08 223,966 8.030 385.14 604 83.2 250,000.01 - 300,000.00 242 66,727,489 13.93 275,733 7.864 390.39 600 81.8 300,000.01 - 350,000.00 173 56,076,357 11.71 324,141 7.685 395.89 600 80.3 350,000.01 - 400,000.00 149 55,687,844 11.63 373,744 7.759 390.40 601 81.4 400,000.01 - 450,000.00 45 18,662,208 3.90 414,716 7.553 394.82 613 82.2 450,000.01 - 500,000.00 6 2,883,143 0.60 480,524 7.592 440.21 648 86.4 500,000.01 - 550,000.00 2 1,048,999 0.22 524,499 8.813 417.84 645 87.6 550,000.01 - 600,000.00 2 1,143,500 0.24 571,750 8.220 420.03 639 84.5 600,000.01 - 650,000.00 1 650,000 0.14 650,000 8.000 359.00 664 80.2 Total 2,524 479,034,433 100.00 2 State Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 29 3,369,011 0.70 116,173 8.868 364.84 595 88.5 Alaska 7 1,380,999 0.29 197,286 7.909 360.00 596 84.6 Arizona 125 22,722,487 4.74 181,780 8.081 385.75 606 82.6 Arkansas 14 1,730,758 0.36 123,626 8.725 384.50 603 91.9 California 350 102,045,105 21.30 291,557 7.568 405.20 598 77.1 Colorado 45 8,172,935 1.71 181,621 8.108 390.07 613 82.7 Connecticut 45 9,818,228 2.05 218,183 8.229 379.21 619 82.9 Delaware 3 417,700 0.09 139,233 7.933 360.00 601 84.6 District of Columbia 5 1,254,900 0.26 250,980 7.699 377.40 624 81.3 Florida 312 59,146,148 12.35 189,571 8.024 388.35 604 83.0 Georgia 119 18,299,127 3.82 153,774 8.709 370.25 618 88.5 Hawaii 9 3,006,450 0.63 334,050 8.045 380.49 631 82.6 Idaho 23 3,929,145 0.82 170,832 7.910 389.07 592 85.7 Illinois 111 21,918,455 4.58 197,464 8.503 370.57 624 86.2 Indiana 30 3,466,084 0.72 115,536 9.196 362.26 603 90.5 Iowa 10 890,197 0.19 89,020 9.524 371.91 610 88.8 Kansas 18 2,023,883 0.42 112,438 8.825 372.72 615 88.2 Kentucky 17 2,105,089 0.44 123,829 8.801 397.20 595 89.4 Louisiana 14 1,533,825 0.32 109,559 8.636 388.28 579 86.1 Maine 10 1,633,965 0.34 163,396 7.954 359.89 604 81.9 Maryland 56 12,451,415 2.60 222,347 7.991 388.90 587 81.3 Massachusetts 42 9,499,569 1.98 226,180 7.879 375.29 591 81.1 Michigan 62 8,239,168 1.72 132,890 8.851 374.73 610 87.4 Minnesota 44 7,550,787 1.58 171,609 8.418 380.90 622 85.1 Mississippi 16 1,703,795 0.36 106,487 8.643 365.07 598 87.4 Missouri 76 8,556,971 1.79 112,592 9.054 373.80 596 87.3 Montana 11 2,003,450 0.42 182,132 7.907 376.32 586 84.6 Nebraska 3 285,800 0.06 95,267 9.093 360.00 557 90.2 Nevada 33 7,925,776 1.65 240,175 7.588 405.12 612 83.3 New Hampshire 12 2,247,370 0.47 187,281 7.652 396.29 589 86.1 New Jersey 70 17,412,965 3.64 248,757 7.832 379.70 601 83.4 New Mexico 13 2,242,137 0.47 172,472 8.242 371.91 599 84.6 New York 71 19,945,695 4.16 280,925 7.616 409.08 598 78.1 North Carolina 71 9,502,710 1.98 133,841 8.939 387.82 612 88.5 Ohio 39 4,143,726 0.87 106,249 9.193 362.44 591 87.9 Oklahoma 17 1,702,102 0.36 100,124 8.703 387.31 591 87.6 Oregon 37 6,793,318 1.42 183,603 7.867 394.75 595 83.8 Pennsylvania 70 9,131,780 1.91 130,454 8.411 386.14 593 85.6 Rhode Island 7 1,533,200 0.32 219,029 7.886 381.91 632 81.5 South Carolina 21 3,013,568 0.63 143,503 8.696 393.32 604 86.4 South Dakota 6 775,329 0.16 129,222 8.870 360.00 609 92.4 Tennessee 58 6,757,181 1.41 116,503 8.650 382.30 614 88.7 Texas 120 13,553,554 2.83 112,946 8.669 369.47 608 86.5 Utah 45 7,747,865 1.62 172,175 7.890 370.93 626 84.3 Vermont 4 858,050 0.18 214,513 7.858 399.86 601 85.6 Virginia 84 15,996,772 3.34 190,438 7.893 378.84 596 84.2 Washington 90 21,158,273 4.42 235,092 7.781 385.76 592 82.4 West Virginia 2 282,500 0.06 141,250 7.841 360.00 609 82.6 Wisconsin 41 6,173,191 1.29 150,566 8.776 376.60 607 87.9 Wyoming 7 981,924 0.20 140,275 8.347 403.31 588 84.1 Total 2,524 479,034,433 100.00 3 Loan-to-Value Ratios for the Group 1 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 18 3,009,497 0.63 167,194 7.036 420.66 558 41.6 50.01 - 55.00 13 2,824,749 0.59 217,288 6.930 403.04 581 52.8 55.01 - 60.00 35 8,410,456 1.76 240,299 7.041 389.74 578 58.0 60.01 - 65.00 69 16,717,396 3.49 242,281 7.149 392.88 570 63.5 65.01 - 70.00 121 24,204,463 5.05 200,037 7.634 399.92 580 68.4 70.01 - 75.00 194 43,415,165 9.06 223,790 7.665 391.55 588 73.9 75.01 - 80.00 680 124,511,693 25.99 183,105 7.839 383.15 612 79.4 80.01 - 85.00 329 68,291,383 14.26 207,573 7.942 389.64 593 84.3 85.01 - 90.00 581 110,341,019 23.03 189,916 8.370 390.58 611 89.6 90.01 - 95.00 315 51,769,612 10.81 164,348 8.837 377.15 609 94.6 95.01 - 100.00 169 25,539,002 5.33 151,118 9.089 383.14 631 99.9 Total 2,524 479,034,433 100.00 Combined Loan-to-Value Ratios(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 18 3,009,497 0.63 167,194 7.036 420.66 558 41.6 50.01 - 55.00 13 2,824,749 0.59 217,288 6.930 403.04 581 52.8 55.01 - 60.00 34 8,300,456 1.73 244,131 7.028 390.13 578 58.0 60.01 - 65.00 69 16,717,396 3.49 242,281 7.149 392.88 570 63.5 65.01 - 70.00 120 24,001,563 5.01 200,013 7.630 399.25 580 68.4 70.01 - 75.00 183 41,638,115 8.69 227,531 7.685 392.06 586 73.8 75.01 - 80.00 355 73,337,332 15.31 206,584 7.778 393.16 587 79.0 80.01 - 85.00 326 68,104,790 14.22 208,910 7.924 389.35 593 84.2 85.01 - 90.00 590 111,266,831 23.23 188,588 8.386 390.78 611 89.5 90.01 - 95.00 319 52,247,212 10.91 163,784 8.833 376.99 609 94.5 95.01 - 100.00 497 77,586,493 16.20 156,110 8.277 373.88 643 86.4 Total 2,524 479,034,433 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 4.501 - 5.000 1 170,000 0.04 170,000 4.750 360.00 544 68.5 5.001 - 5.500 6 1,688,102 0.35 281,350 5.382 401.91 608 71.8 5.501 - 6.000 31 7,392,706 1.54 238,474 5.875 415.23 603 74.6 6.001 - 6.500 97 24,820,881 5.18 255,885 6.339 393.33 617 75.3 6.501 - 7.000 210 49,312,991 10.29 234,824 6.851 391.59 605 77.1 7.001 - 7.500 332 73,394,037 15.32 221,066 7.326 383.49 606 78.9 7.501 - 8.000 429 86,128,141 17.98 200,765 7.808 383.92 602 81.7 8.001 - 8.500 435 85,885,597 17.93 197,438 8.300 387.28 602 83.8 8.501 - 9.000 400 72,940,648 15.23 182,352 8.783 394.80 601 86.7 9.001 - 9.500 217 34,212,527 7.14 157,661 9.274 387.93 605 88.8 9.501 - 10.000 177 22,388,236 4.67 126,487 9.773 375.52 596 90.6 10.001 - 10.500 94 11,291,123 2.36 120,118 10.291 377.25 597 92.0 10.501 - 11.000 55 6,258,953 1.31 113,799 10.737 381.96 616 91.9 11.001 - 11.500 19 1,460,858 0.30 76,887 11.270 360.00 602 92.0 11.501 - 12.000 16 1,314,442 0.27 82,153 11.817 376.19 579 90.3 12.001 - 12.500 1 74,300 0.02 74,300 12.500 360.00 594 100.0 12.501 - 13.000 3 238,192 0.05 79,397 12.796 421.57 548 86.4 Greater than 14.000 1 62,700 0.01 62,700 14.250 360.00 566 95.0 Total 2,524 479,034,433 100.00 Types of Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 1930 351,986,792 73.48 182,377 8.076 388.03 600 82.5 Planned Unit Development 341 69,728,965 14.56 204,484 8.161 380.85 609 85.1 Low-Rise Condominium 142 25,994,756 5.43 183,062 8.004 387.30 618 82.2 Two Family Home 87 23,708,237 4.95 272,508 7.898 400.41 621 81.7 Three Family Home 12 3,656,334 0.76 304,694 8.060 373.97 624 81.9 Four Family Home 10 3,465,350 0.72 346,535 8.311 406.48 639 79.1 High-Rise Condominium 2 494,000 0.10 247,000 7.032 360.00 592 63.3 Total 2,524 479,034,433 100.00 Loan Purposes for the Group 1 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 1,521 340,475,796 71.08 223,850 7.834 390.74 598 81.4 Purchase 801 101,754,015 21.24 127,034 8.932 377.81 622 87.9 Refinance – Rate/Term 202 36,804,622 7.68 182,201 7.944 385.04 599 81.7 Total 2,524 479,034,433 100.00 5 Occupancy Types for the Group 1 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 2,277 435,647,665 90.94 191,325 8.027 387.48 599 82.7 Investment Property 194 33,483,305 6.99 172,594 8.618 392.52 651 84.7 Second Home 53 9,903,463 2.07 186,858 8.399 373.91 656 80.7 Total 2,524 479,034,433 100.00 (1) Based on representations by the Mortgagors at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 301 – 360 2,012 368,484,149 76.92 183,143 8.103 359.90 608 83.2 Greater than 360 512 110,550,284 23.08 215,919 7.985 479.73 589 81.3 Total 2,524 479,034,433 100.00 Loan Documentation Types for the Group 1 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 1,828 323,129,899 67.45 176,767 8.004 386.49 596 84.2 Stated Income 696 155,904,535 32.55 224,001 8.224 389.77 619 80.0 Total 2,524 479,034,433 100.00 6 Credit Bureau Risk Scores(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 781 - 800 3 476,425 0.10 158,808 7.937 401.71 788 86.9 761 - 780 7 1,105,392 0.23 157,913 8.078 374.17 772 84.8 741 - 760 10 1,576,020 0.33 157,602 8.054 360.00 750 87.7 721 - 740 16 2,687,072 0.56 167,942 8.342 365.59 731 84.1 701 - 720 34 6,711,264 1.40 197,390 8.472 384.15 709 83.5 681 - 700 78 14,714,189 3.07 188,643 7.859 374.70 689 86.2 661 - 680 159 33,024,122 6.89 207,699 7.927 375.65 670 85.5 641 - 660 252 47,187,140 9.85 187,251 8.024 378.54 649 85.1 621 - 640 319 59,275,247 12.37 185,816 7.955 380.99 630 84.2 601 - 620 422 78,355,586 16.36 185,677 8.054 385.68 610 85.1 581 - 600 389 76,671,157 16.01 197,098 8.091 387.60 591 83.1 561 - 580 302 57,228,121 11.95 189,497 8.120 395.86 571 81.8 541 - 560 291 51,604,763 10.77 177,336 8.235 395.64 551 79.7 521 - 540 174 35,294,123 7.37 202,840 8.110 404.61 531 77.1 501 - 520 66 12,891,563 2.69 195,327 8.259 402.00 513 72.4 500 or Less 2 232,249 0.05 116,124 10.833 358.93 500 80.0 Total 2,524 479,034,433 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 1 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 1 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 2,179 403,822,605 84.30 185,325 8.129 384.70 610 84.1 A- 142 30,291,329 6.32 213,319 7.762 390.73 571 78.0 B 137 31,916,006 6.66 232,964 7.712 409.86 572 76.0 C 55 11,377,830 2.38 206,870 8.018 417.25 565 72.7 C- 4 661,904 0.14 165,476 8.104 359.80 564 66.2 D 7 964,760 0.20 137,823 8.261 415.37 568 62.3 Total 2,524 479,034,433 100.00 7 Prepayment Penalty Periods for the Group 1 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 684 123,631,916 25.81 180,748 8.412 379.41 609 84.0 6 2 278,443 0.06 139,222 8.055 438.61 588 82.3 12 103 26,938,162 5.62 261,536 7.775 394.44 604 79.8 24 1,632 307,082,437 64.10 188,163 8.007 390.49 601 82.8 36 103 21,103,475 4.41 204,888 7.499 383.07 601 80.0 Total 2,524 479,034,433 100.00 Months to Next Adjustment Date for the Group 1 Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 -6 6 31 6,767,930 1.41 218,320 7.429 360.00 566 80.1 19 - 24 24 2,325 437,382,718 91.31 188,122 8.116 388.17 604 83.0 32 - 37 36 108 22,680,637 4.73 210,006 7.776 389.75 603 80.8 38 or Greater 60 60 12,203,149 2.55 203,386 7.559 376.89 615 79.8 Total 2,524 479,034,433 100.00 Gross Margins for the Group 1 Mortgage Loans in the Mortgage Pool(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 2.001 - 3.000 3 796,664 0.17 265,555 7.184 359.08 624 80.9 3.001 - 4.000 2 391,300 0.08 195,650 8.359 360.00 621 91.2 4.001 - 5.000 53 9,775,137 2.04 184,437 7.623 401.15 611 80.8 5.001 - 6.000 235 47,996,187 10.02 204,239 7.913 381.86 598 78.3 6.001 - 7.000 1,961 365,371,981 76.27 186,319 8.055 386.64 605 83.1 7.001 - 8.000 253 50,919,142 10.63 201,261 8.437 394.48 600 84.9 8.001 - 9.000 17 3,784,023 0.79 222,590 8.620 428.64 580 87.4 Total 2,524 479,034,433 100.00 (1) The weighted average Gross Margin for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 6.562%. 8 Maximum Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool(1) Range of Maximum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 11.501 - 12.000 1 170,000 0.04 170,000 4.750 360.00 544 68.5 12.001 - 12.500 12 2,899,985 0.61 241,665 5.807 415.85 626 71.9 12.501 - 13.000 46 10,736,532 2.24 233,403 6.164 410.78 603 72.6 13.001 - 13.500 117 29,785,389 6.22 254,576 6.537 391.97 610 74.4 13.501 - 14.000 230 53,460,901 11.16 232,439 6.990 390.54 601 77.4 14.001 - 14.500 340 73,961,566 15.44 217,534 7.418 382.93 606 79.8 14.501 - 15.000 434 86,582,022 18.07 199,498 7.894 384.95 604 82.5 15.001 - 15.500 416 81,604,083 17.04 196,164 8.331 388.05 602 84.1 15.501 - 16.000 375 67,307,138 14.05 179,486 8.813 394.09 601 86.8 16.001 - 16.500 208 32,496,412 6.78 156,233 9.307 385.76 606 89.3 16.501 - 17.000 167 20,870,350 4.36 124,972 9.797 374.95 599 91.0 17.001 - 17.500 87 10,226,800 2.13 117,549 10.301 377.50 599 91.9 17.501 - 18.000 51 5,782,766 1.21 113,388 10.737 378.02 616 91.4 18.001 - 18.500 19 1,460,858 0.30 76,887 11.270 360.00 602 92.0 18.501 - 19.000 16 1,314,442 0.27 82,153 11.817 376.19 579 90.3 19.001 - 19.500 1 74,300 0.02 74,300 12.500 360.00 594 100.0 Greater than 19.500 4 300,892 0.06 75,223 13.099 408.74 552 88.2 Total 2,524 479,034,433 100.00 (1) The weighted average Maximum Mortgage Rate for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 14.994%. Initial Periodic Rate Caps for the Group 1 Mortgage Loans in the Mortgage Pool(1) Initial Periodic Rate Cap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 38 7,895,395 1.65 207,774 7.559 359.98 569 80.6 1.500 2,159 404,537,469 84.45 187,373 8.094 387.45 606 83.5 2.000 5 1,035,455 0.22 207,091 7.628 358.80 611 82.4 3.000 320 65,231,151 13.62 203,847 8.027 391.64 592 78.5 3.100 1 272,000 0.06 272,000 8.650 480.00 618 80.0 6.000 1 62,964 0.01 62,964 8.750 359.00 720 90.0 Total 2,524 479,034,433 100.00 (1) The weighted average Initial Periodic Rate Cap for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.699%. 9 Subsequent Periodic Rate Caps for the Group 1 Mortgage Loans in the Mortgage Pool(1) Subsequent Periodic RateCap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 302 61,750,042 12.89 204,470 8.039 392.23 586 78.6 1.500 2,221 417,221,427 87.10 187,853 8.081 386.87 606 83.4 2.000 1 62,964 0.01 62,964 8.750 359.00 720 90.0 Total 2,524 479,034,433 100.00 (1) The weighted average Subsequent Periodic Rate Cap for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.436%. Minimum Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool(1) Range of Minimum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 4.001 - 5.000 1 170,000 0.04 170,000 4.750 360.00 544 68.5 5.001 - 6.000 37 9,080,808 1.90 245,427 5.784 412.75 604 74.0 6.001 - 7.000 307 74,133,872 15.48 241,478 6.680 392.17 609 76.5 7.001 - 8.000 761 159,522,178 33.30 209,622 7.586 383.72 604 80.4 8.001 - 9.000 835 158,826,245 33.16 190,211 8.522 390.73 602 85.1 9.001 - 10.000 394 56,600,763 11.82 143,657 9.471 383.02 601 89.5 Greater than 10.000 189 20,700,568 4.32 109,527 10.641 377.79 601 91.8 Total 2,524 479,034,433 100.00 (1) The weighted average Minimum Mortgage Rate for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 8.076%. 10 Next Adjustment Dates for the Group 1 Mortgage Loans in the Mortgage Pool(1) Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) September 2007 27 5,642,430 1.18 208,979 7.491 360.00 562 80.6 October 2007 4 1,125,500 0.23 281,375 7.120 360.00 587 77.7 November 2008 4 643,990 0.13 160,998 7.438 356.00 649 85.5 December 2008 9 1,953,774 0.41 217,086 8.169 363.91 614 84.6 January 2009 19 3,626,391 0.76 190,863 8.390 369.47 578 78.4 February 2009 215 47,856,406 9.99 222,588 7.909 428.55 594 79.4 March 2009 1,604 293,220,809 61.21 182,806 8.087 378.35 607 83.8 April 2009 472 89,801,447 18.75 190,257 8.309 400.30 599 82.6 May 2009 2 279,900 0.06 139,950 9.497 360.00 618 86.4 November 2009 1 180,000 0.04 180,000 9.875 356.00 562 89.1 December 2009 1 144,800 0.03 144,800 9.875 357.00 597 100.0 January 2010 2 349,074 0.07 174,537 8.499 358.00 611 98.0 February 2010 8 2,042,970 0.43 255,371 7.903 421.12 603 82.5 March 2010 73 14,512,828 3.03 198,806 7.813 383.52 607 82.1 April 2010 23 5,450,965 1.14 236,998 7.456 398.57 592 74.8 February 2012 5 604,391 0.13 120,878 8.202 431.00 633 80.9 March 2012 46 10,263,440 2.14 223,118 7.550 372.84 614 79.5 April 2012 9 1,335,317 0.28 148,369 7.336 383.56 614 81.5 Total 2,524 479,034,433 100.00 (1) The weighted average Next Adjustment Date for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date is April 2009. Interest Only Periods for the Group 1 Mortgage Loans in the Mortgage Pool Interest Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 2,027 363,896,570 75.96 179,525 8.199 396.22 596 82.7 60 480 111,388,024 23.25 232,058 7.690 360.19 628 83.3 120 17 3,749,840 0.78 220,579 7.555 360.00 621 78.4 Total 2,524 479,034,433 100.00 11 GROUP 2 MORTGAGE LOANS Mortgage Loan Programs for the Group 2 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 21 7,128,898 1.07 339,471 8.119 360.00 585 77.6 2/28 6-month LIBOR 1,434 276,699,719 41.56 192,957 9.052 359.93 598 82.6 2/38 6-month LIBOR 389 105,489,504 15.85 271,181 8.767 479.66 590 80.6 2/28 6-month LIBOR – 120-month Interest Only 1 271,250 0.04 271,250 6.250 359.00 718 79.2 2/28 6-month LIBOR – 60-month Interest Only 482 158,585,277 23.82 329,015 7.995 359.93 637 83.5 2/28 6-month LIBOR – 40/30-Year Balloon 87 21,948,290 3.30 252,279 8.955 359.02 582 76.6 3/27 12-month LIBOR 1 336,100 0.05 336,100 7.250 360.00 693 80.0 3/27 6-month LIBOR 40 6,068,492 0.91 151,712 9.280 359.82 574 78.4 3/37 6-month LIBOR 8 2,705,344 0.41 338,168 7.892 479.91 585 76.8 3/27 6-month LIBOR – 60-month Interest Only 20 7,288,833 1.09 364,442 7.584 359.48 646 83.4 3/27 12-month LIBOR – 120-month Interest Only 4 1,356,530 0.20 339,133 6.256 359.75 659 66.2 3/27 6-month LIBOR – 40/30-Year Balloon 3 401,724 0.06 133,908 9.178 359.20 588 69.2 5/25 1-year CMT 1 135,891 0.02 135,891 7.125 359.00 671 80.0 5/25 12-month LIBOR 6 1,456,810 0.22 242,802 6.684 359.88 644 59.7 5/25 6-month LIBOR 31 7,050,310 1.06 227,429 7.723 359.94 598 76.9 5/35 6-month LIBOR 7 1,372,515 0.21 196,074 8.218 479.91 593 80.6 5/25 6-month LIBOR – 120-month Interest Only 40 12,528,379 1.88 313,209 6.867 359.93 667 76.5 5/25 12-month LIBOR – 120-month Interest Only 121 30,523,736 4.59 252,262 6.445 359.39 697 74.2 5/25 12-month LIBOR – 60-month Interest Only 13 3,459,349 0.52 266,104 6.399 359.01 698 74.2 5/25 6-month LIBOR – 40/30-Year Balloon 1 449,804 0.07 449,804 7.000 359.00 580 55.9 7/23 1-year CMT 1 224,698 0.03 224,698 6.625 356.00 655 54.3 7/23 12-month LIBOR 4 849,687 0.13 212,422 6.217 359.00 680 61.4 7/33 1-year CMT 1 195,740 0.03 195,740 6.500 477.00 685 80.0 7/23 12-month LIBOR – 120-month Interest Only 32 8,226,707 1.24 257,085 6.426 359.15 692 72.7 7/23 12-month LIBOR – 84-month Interest Only 4 1,322,854 0.20 330,714 6.232 358.92 715 84.9 7/23 6-month LIBOR – 120-month Interest Only 6 1,515,000 0.23 252,500 6.571 357.74 721 73.2 7/23 1-year CMT – 84-month Interest Only 2 517,037 0.08 258,519 6.249 354.50 730 75.0 10/20 12-month LIBOR 1 122,821 0.02 122,821 6.000 360.00 698 74.0 10/20 12-month LIBOR – 120-month Interest Only 28 7,485,681 1.12 267,346 6.404 359.53 687 73.5 Total 2,789 665,716,979 100.00 12 Original Terms to Stated Maturity for the Group 2 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 2,384 555,953,877 83.51 233,202 8.378 359.82 620 81.3 ARM 480 405 109,763,103 16.49 271,020 8.734 479.66 590 80.5 Total 2,789 665,716,979 100.00 Mortgage Loan Principal Balances for the Group 2 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 - 50,000.00 7 335,770 0.05 47,967 11.020 360.00 569 69.6 50,000.01 - 75,000.00 117 7,493,305 1.13 64,045 9.895 365.04 580 76.4 75,000.01 - 100,000.00 228 20,477,693 3.08 89,814 9.344 372.94 587 79.4 100,000.01 - 150,000.00 604 76,313,948 11.46 126,348 9.085 372.89 594 81.3 150,000.01 - 200,000.00 482 83,854,351 12.60 173,972 8.761 376.20 606 80.4 200,000.01 - 250,000.00 382 86,253,009 12.96 225,793 8.624 378.09 615 80.8 250,000.01 - 300,000.00 237 64,920,032 9.75 273,924 8.460 384.68 620 79.6 300,000.01 - 350,000.00 153 49,341,926 7.41 322,496 8.235 377.45 629 80.9 350,000.01 - 400,000.00 117 43,632,273 6.55 372,925 8.060 377.25 631 80.8 400,000.01 - 450,000.00 161 68,957,719 10.36 428,309 7.781 379.34 623 82.5 450,000.01 - 500,000.00 132 62,961,598 9.46 476,982 7.921 384.42 625 82.9 500,000.01 - 550,000.00 64 33,413,827 5.02 522,091 8.357 397.47 619 84.2 550,000.01 - 600,000.00 40 23,026,163 3.46 575,654 7.956 389.70 616 81.6 600,000.01 - 650,000.00 26 16,345,365 2.46 628,668 8.260 382.71 614 80.0 650,000.01 - 700,000.00 15 10,110,770 1.52 674,051 8.189 375.88 643 82.1 700,000.01 - 750,000.00 15 10,851,368 1.63 723,425 8.395 367.92 621 83.0 750,000.01 - 800,000.00 5 3,925,061 0.59 785,012 8.636 407.89 608 80.7 800,000.01 - 850,000.00 2 1,670,000 0.25 835,000 7.676 359.51 641 80.4 850,000.01 - 900,000.00 1 900,000 0.14 900,000 8.450 360.00 605 73.5 Greater than 900,000.00 1 932,800 0.14 932,800 7.830 360.00 637 80.0 Total 2,789 665,716,979 100.00 13 State Distribution of the Mortgaged Properties for the Group 2 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 24 3,248,803 0.49 135,367 9.381 366.65 600 82.1 Alaska 5 958,600 0.14 191,720 8.825 360.00 604 82.7 Arizona 125 28,684,025 4.31 229,472 8.664 386.92 622 78.9 Arkansas 14 2,109,731 0.32 150,695 9.834 384.61 569 89.0 California 426 165,274,259 24.83 387,968 7.633 383.87 631 79.4 Colorado 27 7,693,735 1.16 284,953 7.933 372.65 618 80.7 Connecticut 42 9,660,673 1.45 230,016 8.676 378.35 591 77.6 Delaware 9 1,749,086 0.26 194,343 8.728 385.21 617 85.5 District of Columbia 10 2,427,119 0.36 242,712 8.101 359.87 614 71.2 Florida 424 96,122,034 14.44 226,703 8.550 380.36 623 80.7 Georgia 82 16,384,477 2.46 199,811 8.922 372.01 601 82.9 Hawaii 8 3,355,600 0.50 419,450 8.419 360.00 625 79.4 Idaho 18 3,145,697 0.47 174,761 7.906 379.33 609 83.2 Illinois 153 30,899,173 4.64 201,955 9.047 368.35 609 82.3 Indiana 23 2,882,592 0.43 125,330 9.393 374.32 592 86.4 Iowa 8 912,850 0.14 114,106 9.261 374.24 586 84.9 Kansas 9 1,673,815 0.25 185,979 9.844 368.39 598 92.1 Kentucky 13 1,503,543 0.23 115,657 9.201 369.05 620 85.8 Louisiana 35 5,359,115 0.81 153,118 9.088 375.58 588 80.0 Maine 5 1,095,750 0.16 219,150 8.591 360.00 609 83.7 Maryland 65 20,247,828 3.04 311,505 8.302 388.34 616 82.8 Massachusetts 45 12,508,897 1.88 277,975 8.597 379.54 598 76.6 Michigan 95 14,007,194 2.10 147,444 9.351 377.29 596 84.2 Minnesota 24 5,299,353 0.80 220,806 8.828 390.27 597 82.5 Mississippi 13 1,770,419 0.27 136,186 9.322 379.81 580 86.0 Missouri 49 7,279,673 1.09 148,565 9.723 367.88 594 83.5 Montana 10 1,819,105 0.27 181,910 9.084 369.12 573 84.2 Nebraska 3 391,800 0.06 130,600 9.048 360.00 603 89.0 Nevada 41 10,406,797 1.56 253,824 7.947 378.52 641 81.2 New Hampshire 14 2,612,406 0.39 186,600 9.075 359.87 597 78.6 New Jersey 101 28,367,997 4.26 280,871 8.783 377.11 601 79.6 New Mexico 14 2,442,902 0.37 174,493 8.932 367.83 614 84.9 New York 107 40,371,293 6.06 377,302 8.173 391.17 625 80.2 North Carolina 51 8,456,978 1.27 165,823 9.305 379.49 586 80.9 Ohio 25 3,476,378 0.52 139,055 9.241 367.53 601 86.3 Oklahoma 20 2,801,670 0.42 140,084 9.554 360.00 564 86.0 Oregon 28 6,379,430 0.96 227,837 8.297 377.66 625 81.8 Pennsylvania 83 13,356,299 2.01 160,919 9.049 375.70 591 84.6 Rhode Island 5 1,094,749 0.16 218,950 8.393 377.87 581 74.0 South Carolina 27 4,584,437 0.69 169,794 8.996 383.18 593 82.8 South Dakota 3 465,050 0.07 155,017 9.970 360.00 575 97.2 Tennessee 33 4,893,430 0.74 148,286 9.250 367.83 602 89.1 Texas 228 33,120,503 4.98 145,265 8.901 365.18 606 86.6 Utah 45 9,846,914 1.48 218,820 8.633 375.34 611 83.4 Vermont 5 1,048,100 0.16 209,620 7.722 371.11 569 74.2 Virginia 71 17,097,965 2.57 240,816 8.602 387.10 597 81.6 Washington 74 18,380,488 2.76 248,385 8.118 386.11 617 81.0 West Virginia 6 831,864 0.12 138,644 9.761 376.90 566 79.3 Wisconsin 32 5,121,665 0.77 160,052 9.888 362.99 595 84.6 Wyoming 12 2,094,720 0.31 174,560 9.307 367.53 593 91.1 Total 2,789 665,716,979 100.00 14 Loan-to-Value Ratios for the Group 2 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 95 16,225,843 2.44 170,798 7.935 382.61 582 40.7 50.01 - 55.00 38 9,534,893 1.43 250,918 7.636 385.08 613 52.6 55.01 - 60.00 85 19,166,355 2.88 225,487 7.796 385.33 584 57.7 60.01 - 65.00 90 16,780,568 2.52 186,451 7.973 378.44 594 63.6 65.01 - 70.00 160 36,245,767 5.44 226,536 8.075 385.02 583 68.5 70.01 - 75.00 226 54,642,681 8.21 241,782 8.385 384.85 592 73.9 75.01 - 80.00 978 242,508,534 36.43 247,964 8.086 374.92 641 79.8 80.01 - 85.00 223 54,204,938 8.14 243,071 8.944 386.78 581 84.4 85.01 - 90.00 363 99,956,309 15.01 275,362 8.687 382.29 609 89.6 90.01 - 95.00 304 65,566,695 9.85 215,680 9.194 376.31 606 94.8 95.01 - 100.00 227 50,884,398 7.64 224,160 9.119 379.66 632 100.0 Total 2,789 665,716,979 100.00 Combined Loan-to-Value Ratios(1) for the Group 2 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 92 15,740,897 2.36 171,097 7.910 381.42 582 40.4 50.01 - 55.00 38 9,534,893 1.43 250,918 7.636 385.08 613 52.6 55.01 - 60.00 84 19,066,378 2.86 226,981 7.791 384.84 585 57.8 60.01 - 65.00 88 16,463,068 2.47 187,080 7.997 378.80 593 63.6 65.01 - 70.00 157 35,516,310 5.34 226,219 8.088 385.55 581 68.4 70.01 - 75.00 211 50,659,173 7.61 240,091 8.443 386.81 586 73.9 75.01 - 80.00 301 74,746,128 11.23 248,326 8.405 383.12 600 79.4 80.01 - 85.00 229 55,756,080 8.38 243,476 8.921 386.55 582 84.0 85.01 - 90.00 382 104,277,594 15.66 272,978 8.625 381.89 612 89.2 90.01 - 95.00 329 72,243,505 10.85 219,585 9.024 374.73 611 93.4 95.01 - 100.00 878 211,712,954 31.80 241,131 8.252 373.48 652 84.7 Total 2,789 665,716,979 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 15 Current Mortgage Rates for the Group 2 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 4.501 - 5.000 3 965,799 0.15 321,933 4.952 359.00 707 79.9 5.001 - 5.500 15 4,800,519 0.72 320,035 5.406 366.34 658 76.8 5.501 - 6.000 67 22,527,895 3.38 336,237 5.887 367.27 668 73.2 6.001 - 6.500 137 42,764,347 6.42 312,149 6.364 366.73 667 76.1 6.501 - 7.000 167 55,731,649 8.37 333,722 6.816 377.11 643 77.5 7.001 - 7.500 214 63,983,194 9.61 298,987 7.330 380.16 641 80.0 7.501 - 8.000 291 77,015,934 11.57 264,660 7.806 377.47 626 78.5 8.001 - 8.500 290 68,798,141 10.33 237,235 8.304 382.13 618 78.9 8.501 - 9.000 385 90,555,181 13.60 235,208 8.812 381.96 604 82.2 9.001 - 9.500 372 80,059,727 12.03 215,214 9.310 379.73 597 84.5 9.501 - 10.000 433 83,909,998 12.60 193,788 9.791 383.64 584 86.0 10.001 - 10.500 218 41,388,278 6.22 189,854 10.283 382.86 583 85.8 10.501 - 11.000 110 20,124,216 3.02 182,947 10.773 387.22 566 84.4 11.001 - 11.500 42 6,493,765 0.98 154,613 11.299 394.01 584 85.5 11.501 - 12.000 30 4,239,780 0.64 141,326 11.811 379.15 562 85.8 12.001 - 12.500 15 2,358,556 0.35 157,237 12.278 399.41 581 82.9 Total 2,789 665,716,979 100.00 Types of Mortgaged Properties for the Group 2 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 1,970 453,643,730 68.14 230,276 8.484 380.40 609 80.9 Planned Unit Development 459 123,452,375 18.54 268,959 8.355 378.31 622 83.0 Low-Rise Condominium 223 47,728,791 7.17 214,030 8.260 375.55 637 82.1 Two Family Home 95 28,997,398 4.36 305,236 8.555 380.22 633 81.0 High-Rise Condominium 17 4,473,388 0.67 263,140 8.013 364.33 655 77.3 Three Family Home 14 4,384,527 0.66 313,181 8.045 386.90 624 67.6 Manufactured Housing(1) 5 614,145 0.09 122,829 9.116 387.12 571 65.9 Four Family Home 6 2,422,625 0.36 403,771 7.193 374.53 677 64.1 Total 2,789 665,716,979 100.00 (1) Treated as real property. Loan Purposes for the Group 2 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 1,294 313,153,523 47.04 242,004 8.529 385.48 591 76.7 Purchase 1,425 331,034,670 49.73 232,305 8.438 374.81 635 85.6 Refinance – Rate/Term 70 21,528,787 3.23 307,554 7.066 367.03 655 78.0 Total 2,789 665,716,979 100.00 16 Occupancy Types for the Group 2 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 2,617 631,080,942 94.80 241,147 8.456 379.74 612 81.6 Investment Property 142 27,317,942 4.10 192,380 8.140 377.82 668 73.8 Second Home 30 7,318,095 1.10 243,937 7.887 372.56 664 71.5 Total 2,789 665,716,979 100.00 (1) Based on representations by the Mortgagors at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 2 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 301 – 360 2,384 555,953,877 83.51 233,202 8.378 359.82 620 81.3 Greater than 360 405 109,763,103 16.49 271,020 8.734 479.66 590 80.5 Total 2,789 665,716,979 100.00 Loan Documentation Types for the Group 2 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 1,471 310,811,106 46.69 211,292 8.439 380.54 596 83.9 Stated Income 1,077 293,389,187 44.07 272,413 8.853 382.74 619 79.9 Reduced 182 47,255,887 7.10 259,648 6.433 359.70 695 73.3 Full/Alternative 28 6,811,218 1.02 243,258 6.401 359.26 701 79.0 Streamlined 5 907,321 0.14 181,464 6.029 359.84 686 70.3 No Income/No Asset 11 2,887,262 0.43 262,478 6.559 359.35 692 72.2 Stated Income/Stated Asset 9 2,223,138 0.33 247,015 6.635 359.61 666 73.0 No Ratio 6 1,431,860 0.22 238,643 6.415 359.48 700 57.7 Total 2,789 665,716,979 100.00 17 Credit Bureau Risk Scores(1) for the Group 2 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 801 – 820 5 1,118,950 0.17 223,790 7.434 360.00 806 78.4 781 – 800 8 1,822,271 0.27 227,784 6.590 358.51 792 77.6 761 – 780 9 1,805,370 0.27 200,597 7.398 386.43 770 78.5 741 – 760 14 3,336,531 0.50 238,324 7.264 368.04 748 83.3 721 – 740 56 13,838,873 2.08 247,123 7.286 370.87 728 77.9 701 – 720 93 27,604,268 4.15 296,820 6.814 368.97 711 76.2 681 – 700 141 38,626,099 5.80 273,944 7.499 368.13 690 79.8 661 – 680 215 58,230,906 8.75 270,841 7.854 372.27 669 82.5 641 – 660 325 93,998,861 14.12 289,227 8.248 371.62 651 82.9 621 – 640 298 75,254,203 11.30 252,531 8.115 374.12 631 83.7 601 – 620 354 88,535,785 13.30 250,101 8.558 378.83 611 85.8 581 – 600 280 63,725,577 9.57 227,591 8.804 381.54 591 84.5 561 – 580 290 61,099,686 9.18 210,689 9.038 389.36 570 81.3 541 – 560 247 50,019,193 7.51 202,507 8.997 394.73 551 78.5 521 – 540 259 50,139,209 7.53 193,588 9.287 390.40 531 74.2 501 – 520 181 34,342,357 5.16 189,737 9.521 396.54 511 72.1 500 or Less 14 2,218,839 0.33 158,489 10.371 373.92 500 75.6 Total 2,789 665,716,979 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 2 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 2 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 2,369 575,207,911 86.40 242,806 8.332 377.05 625 82.7 A- 99 25,914,759 3.89 261,765 8.923 391.23 569 76.5 B 168 32,783,213 4.92 195,138 9.182 398.83 549 72.7 C 123 26,065,074 3.92 211,911 9.171 392.90 544 68.7 C- 12 3,215,110 0.48 267,926 9.041 411.05 554 60.5 D 18 2,530,913 0.38 140,606 9.245 408.98 537 58.8 Total 2,789 665,716,979 100.00 Prepayment Penalty Periods for the Group 2 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 859 204,425,403 30.71 237,981 8.675 374.24 621 79.9 12 230 71,922,003 10.80 312,704 8.321 382.63 625 79.8 24 1,536 348,722,459 52.38 227,033 8.486 383.55 605 82.6 36 105 26,206,853 3.94 249,589 7.106 369.56 655 77.1 60 59 14,440,261 2.17 244,750 6.866 362.35 668 80.0 Total 2,789 665,716,979 100.00 18 Months to Next Adjustment Date for the Group 2 Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 – 6 6 21 7,128,898 1.07 $ 339,471 8.119 360.00 585 77.6 19 – 24 24 2,393 562,994,040 84.57 $ 235,267 8.696 382.33 607 82.2 25 – 31 29 1 326,874 0.05 $ 326,874 7.250 353.00 730 88.4 32 – 37 36 75 17,830,148 2.68 $ 237,735 8.142 378.01 611 78.9 38 or Greater 69 299 77,437,019 11.63 $ 258,987 6.657 361.85 679 74.3 Total 2,789 665,716,979 100.00 Gross Margins for the Group 2 Mortgage Loans in the Mortgage Pool(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 2.001 - 3.000 238 60,567,352 9.10 254,485 6.443 360.92 693 73.3 3.001 - 4.000 17 3,588,517 0.54 211,089 8.744 359.61 617 79.8 4.001 - 5.000 42 10,238,502 1.54 243,774 8.068 371.74 594 76.9 5.001 - 6.000 225 49,937,567 7.50 221,945 8.455 382.77 608 78.9 6.001 - 7.000 1,937 459,148,533 68.97 237,041 8.575 381.50 608 82.3 7.001 - 8.000 305 76,280,678 11.46 250,101 9.119 381.05 602 82.8 8.001 - 9.000 23 5,623,033 0.84 244,480 9.554 399.04 612 82.4 9.001 - 10.000 2 332,796 0.05 166,398 10.524 432.76 625 100.0 Total 2,789 665,716,979 100.00 (1) The weighted average Gross Margin for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 6.206%. 19 Maximum Mortgage Rates for the Group 2 Mortgage Loans in the Mortgage Pool(1) Range of Maximum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 9.001 - 10.000 3 965,799 0.15 321,933 4.952 359.00 707 79.9 10.001 - 10.500 7 2,132,637 0.32 304,662 5.348 358.98 689 77.6 10.501 - 11.000 40 11,508,129 1.73 287,703 5.895 359.39 692 70.1 11.001 - 11.500 79 20,194,860 3.03 255,631 6.343 360.37 695 73.6 11.501 - 12.000 62 15,721,488 2.36 253,572 6.726 359.44 695 73.0 12.001 - 12.500 47 12,058,929 1.81 256,573 6.588 367.78 666 76.7 12.501 - 13.000 40 14,900,805 2.24 372,520 6.291 379.42 644 77.2 13.001 - 13.500 58 22,890,960 3.44 394,672 6.553 381.57 639 78.6 13.501 - 14.000 120 42,894,316 6.44 357,453 6.939 384.15 622 78.8 14.001 - 14.500 202 60,437,077 9.08 299,193 7.441 382.70 634 79.5 14.501 - 15.000 297 79,099,964 11.88 266,330 7.912 376.77 621 78.6 15.001 - 15.500 298 70,084,884 10.53 235,184 8.419 380.08 616 80.1 15.501 - 16.000 385 88,591,379 13.31 230,107 8.885 382.33 603 82.7 16.001 - 16.500 355 76,200,145 11.45 214,648 9.359 380.62 595 84.0 16.501 - 17.000 406 79,097,586 11.88 194,822 9.811 383.83 585 86.1 17.001 - 17.500 201 37,606,644 5.65 187,098 10.285 378.97 586 87.0 17.501 - 18.000 102 18,239,275 2.74 178,816 10.779 386.54 567 85.1 18.001 - 18.500 42 6,493,765 0.98 154,613 11.299 394.01 584 85.5 18.501 - 19.000 30 4,239,780 0.64 141,326 11.811 379.15 562 85.8 19.001 - 19.500 15 2,358,556 0.35 157,237 12.278 399.41 581 82.9 Total 2,789 665,716,979 100.00 (1) The weighted average Maximum Mortgage Rate for the Group 2 Mortgage Loans in the Mortgage Pool as ofthe Cut-off Date was approximately 15.188%. Initial Periodic Rate Caps for the Group 2 Mortgage Loans in the Mortgage Pool(1) Initial Periodic RateCap(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 26 8,224,648 1.24 316,333 8.182 360.00 588 78.4 1.500 2,187 511,361,559 76.81 233,819 8.681 380.71 609 82.7 2.000 19 4,945,732 0.74 260,302 8.083 358.77 624 72.1 3.000 324 82,122,976 12.34 253,466 8.409 390.05 601 78.0 5.000 215 54,786,782 8.23 254,822 6.432 359.70 694 73.5 6.000 18 4,275,282 0.64 237,516 6.378 359.16 709 72.3 Total 2,789 665,716,979 100.00 (1) The weighted average Initial Periodic Rate Cap for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 2.000%. 20 Subsequent Periodic Rate Caps for the Group 2 Mortgage Loans in the Mortgage Pool(1) Subsequent Periodic RateCap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 287 73,182,682 10.99 254,992 8.583 391.84 597 78.2 1.500 2,266 532,350,174 79.97 234,929 8.644 380.14 609 82.5 2.000 236 60,184,123 9.04 255,017 6.427 359.68 693 73.3 Total 2,789 665,716,979 100.00 (1) The weighted average Subsequent Periodic Rate Cap for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.490%. Minimum Mortgage Rates for the Group 2 Mortgage Loans in the Mortgage Pool(1) Range of Minimum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 2.001 - 3.000 235 59,775,477 8.98 254,364 6.418 359.68 694 73.3 3.001 - 4.000 5 1,414,335 0.21 282,867 6.999 359.00 694 76.2 5.001 - 6.000 29 11,978,648 1.80 413,057 5.796 376.98 635 77.3 6.001 - 7.000 155 60,949,865 9.16 393,225 6.668 380.44 627 79.1 7.001 - 8.000 470 133,671,010 20.08 284,406 7.602 379.76 630 79.3 8.001 - 9.000 675 159,353,323 23.94 236,079 8.593 382.03 610 80.7 9.001 - 10.000 805 163,969,725 24.63 203,689 9.556 381.73 590 85.3 Greater than 10.000 415 74,604,595 11.21 179,770 10.653 385.32 577 85.3 Total 2,789 665,716,979 100.00 (1) The weighted average Minimum Mortgage Rate for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 8.056%. 21 Next Adjustment Dates for the Group 2 Mortgage Loans in the Mortgage Pool(1) Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) September 2007 19 6,685,898 1.00 351,889 8.181 360.00 582 77.1 October 2007 2 443,000 0.07 221,500 7.181 360.00 625 85.1 November 2008 6 1,593,837 0.24 265,640 8.755 356.00 616 88.7 December 2008 6 1,991,991 0.30 331,998 8.309 374.34 628 82.9 January 2009 30 6,806,178 1.02 226,873 8.813 380.77 574 78.8 February 2009 253 63,652,900 9.56 251,592 8.600 421.45 596 78.5 March 2009 1,733 400,136,510 60.11 230,892 8.666 373.89 608 82.2 April 2009 365 88,812,624 13.34 243,322 8.897 393.10 610 85.2 August 2009 1 326,874 0.05 326,874 7.250 353.00 730 88.4 January 2010 4 1,039,593 0.16 259,898 8.081 358.00 630 78.7 February 2010 8 1,399,413 0.21 174,927 8.603 380.43 609 67.4 March 2010 51 12,081,242 1.81 236,887 7.836 375.66 604 80.1 April 2010 12 3,309,900 0.50 275,825 9.083 391.88 632 79.7 November 2011 2 425,844 0.06 212,922 5.902 356.00 722 66.0 January 2012 5 1,194,750 0.18 238,950 7.107 358.00 703 72.6 February 2012 79 20,093,737 3.02 254,351 6.459 359.70 692 73.9 March 2012 117 30,627,134 4.60 261,770 6.929 364.00 662 76.5 April 2012 17 4,635,329 0.70 272,666 6.782 366.07 654 67.5 September 2013 1 260,137 0.04 260,137 6.125 354.00 661 80.0 October 2013 2 571,900 0.09 285,950 6.582 355.00 754 65.7 November 2013 2 460,698 0.07 230,349 6.433 356.00 671 67.5 December 2013 1 195,740 0.03 195,740 6.500 477.00 685 80.0 January 2014 5 1,373,000 0.21 274,600 6.648 358.00 732 72.1 February 2014 30 7,437,869 1.12 247,929 6.414 359.00 689 75.0 March 2014 5 1,048,490 0.16 209,698 6.434 360.00 730 58.2 April 2014 4 1,503,889 0.23 375,972 6.091 360.00 682 77.5 January 2017 3 1,385,000 0.21 461,667 6.919 358.00 647 70.3 February 2017 3 723,013 0.11 241,004 6.226 359.00 680 81.5 March 2017 12 3,249,450 0.49 270,788 6.284 360.00 683 69.2 April 2017 11 2,251,039 0.34 204,640 6.296 360.00 719 79.0 Total 2,789 665,716,979 100.00 (1) The weighted average Next Adjustment Date for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date is August 2009. Interest Only Periods for the Group 2 Mortgage Loans in the Mortgage Pool Interest Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 2,036 432,636,347 64.99 212,493 8.913 390.26 595 81.4 60 515 169,333,458 25.44 328,803 7.944 359.89 639 83.3 84 6 1,839,891 0.28 306,649 6.237 357.68 719 82.1 120 232 61,907,283 9.30 266,842 6.521 359.45 689 74.2 Total 2,789 665,716,979 100.00 22 THE MORTGAGE LOANS Mortgage Loan Programs for the Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 52 13,896,828 1.21 267,247 7.783 360.00 576 78.8 2/28 6-month LIBOR 2,742 487,283,390 42.57 177,711 8.763 359.94 599 83.3 2/38 6-month LIBOR 866 208,407,431 18.21 240,655 8.390 479.69 590 81.1 2/28 6-month LIBOR – 120-month Interest Only 1 271,250 0.02 271,250 6.250 359.00 718 79.2 2/28 6-month LIBOR – 60-month Interest Only 929 262,381,240 22.92 282,434 7.879 359.93 634 83.5 2/38 6-month LIBOR – 60-month Interest Only 1 255,000 0.02 255,000 7.455 480.00 580 85.0 2/28 6-month LIBOR –40/30-Year Balloon 179 41,778,446 3.65 233,399 8.512 359.16 581 76.5 3/27 12-month LIBOR 1 336,100 0.03 336,100 7.250 360.00 693 80.0 3/27 6-month LIBOR 89 14,820,901 1.29 166,527 8.548 359.84 591 81.5 3/37 6-month LIBOR 32 8,359,878 0.73 261,246 7.794 479.84 582 77.1 3/27 6-month LIBOR –60-month Interest Only 52 14,625,893 1.28 281,267 7.546 359.65 635 82.6 3/27 12-month LIBOR –120-month Interest Only 4 1,356,530 0.12 339,133 6.256 359.75 659 66.2 3/27 6-month LIBOR –40/30-Year Balloon 6 1,338,357 0.12 223,060 8.048 359.56 571 68.3 5/25 6-month LIBOR 63 13,565,067 1.18 215,319 7.627 359.95 607 79.1 5/25 1-year CMT 1 135,891 0.01 135,891 7.125 359.00 671 80.0 5/25 12-month LIBOR 6 1,456,810 0.13 242,802 6.684 359.88 644 59.7 5/35 6-month LIBOR 17 3,095,337 0.27 182,079 7.960 479.85 593 78.0 5/25 12-month LIBOR –120-month Interest Only 121 30,523,736 2.67 252,262 6.445 359.39 697 74.2 5/25 12-month LIBOR – 60-month Interest Only 13 3,459,349 0.30 266,104 6.399 359.01 698 74.2 5/25 6-month LIBOR –120-month Interest Only 57 16,278,219 1.42 285,583 7.025 359.94 657 76.9 5/25 6-month LIBOR –40/30-Year Balloon 2 665,534 0.06 332,767 7.057 359.32 595 65.3 7/23 1-year CMT 1 224,698 0.02 224,698 6.625 356.00 655 54.3 7/23 12-month LIBOR 4 849,687 0.07 212,422 6.217 359.00 680 61.4 7/33 1-year CMT 1 195,740 0.02 195,740 6.500 477.00 685 80.0 7/23 1-year CMT – 84-month Interest Only 2 517,037 0.05 258,519 6.249 354.50 730 75.0 7/23 12-month LIBOR – 120-month Interest Only 32 8,226,707 0.72 257,085 6.426 359.15 692 72.7 7/23 12-month LIBOR – 84-month Interest Only 4 1,322,854 0.12 330,714 6.232 358.92 715 84.9 7/23 6-month LIBOR –120-month Interest Only 6 1,515,000 0.13 252,500 6.571 357.74 721 73.2 10/20 12-month LIBOR 1 122,821 0.01 122,821 6.000 360.00 698 74.0 10/20 12-month LIBOR –120-month Interest Only 28 7,485,681 0.65 267,346 6.404 359.53 687 73.5 Total 5,313 1,144,751,413 100.00 23 Original Terms to Stated Maturity for the Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 4,396 924,438,026 80.75 210,291 8.268 359.85 615 82.1 ARM 480 917 220,313,387 19.25 240,255 8.358 479.70 590 80.9 Total 5,313 1,144,751,413 100.00 Mortgage Loan Principal Balances for the Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 – 50,000.00 15 721,670 0.06 48,111 10.664 360.00 589 76.1 50,000.01 – 75,000.00 283 17,863,389 1.56 63,122 9.830 364.76 593 82.7 75,000.01 – 100,000.00 471 41,927,951 3.66 89,019 9.112 374.20 598 82.8 100,000.01 – 150,000.00 1,257 158,080,167 13.81 125,760 8.774 377.43 598 83.1 150,000.01 – 200,000.00 972 168,992,527 14.76 173,861 8.403 382.07 605 81.5 200,000.01 – 250,000.00 726 163,297,267 14.26 224,927 8.344 381.42 610 81.9 250,000.01 – 300,000.00 479 131,647,521 11.50 274,838 8.158 387.57 610 80.7 300,000.01 – 350,000.00 326 105,418,282 9.21 323,369 7.943 387.26 613 80.6 350,000.01 – 400,000.00 266 99,320,116 8.68 373,384 7.891 384.62 614 81.1 400,000.01 – 450,000.00 206 87,619,927 7.65 425,339 7.732 382.63 621 82.4 450,000.01 – 500,000.00 138 65,844,741 5.75 477,136 7.907 386.86 626 83.1 500,000.01 – 550,000.00 66 34,462,826 3.01 522,164 8.371 398.09 620 84.3 550,000.01 – 600,000.00 42 24,169,663 2.11 575,468 7.968 391.14 617 81.7 600,000.01 – 650,000.00 27 16,995,365 1.48 629,458 8.250 381.81 616 80.0 650,000.01 – 700,000.00 15 10,110,770 0.88 674,051 8.189 375.88 643 82.1 700,000.01 – 750,000.00 15 10,851,368 0.95 723,425 8.395 367.92 621 83.0 750,000.01 – 800,000.00 5 3,925,061 0.34 785,012 8.636 407.89 608 80.7 800,000.01 – 850,000.00 2 1,670,000 0.15 835,000 7.676 359.51 641 80.4 850,000.01 – 900,000.00 1 900,000 0.08 900,000 8.450 360.00 605 73.5 Greater than 900,000.00 1 932,800 0.08 932,800 7.830 360.00 637 80.0 Total 5,313 1,144,751,413 100.00 24 State Distribution of the Mortgaged Properties for the Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 53 6,617,814 0.58 124,864 9.120 365.73 597 85.3 Alaska 12 2,339,599 0.20 194,967 8.284 360.00 599 83.8 Arizona 250 51,406,512 4.49 205,626 8.407 386.40 615 80.5 Arkansas 28 3,840,489 0.34 137,160 9.334 384.56 584 90.3 California 776 267,319,364 23.35 344,484 7.608 392.01 618 78.5 Colorado 72 15,866,670 1.39 220,370 8.023 381.63 615 81.7 Connecticut 87 19,478,901 1.70 223,895 8.451 378.78 605 80.3 Delaware 12 2,166,786 0.19 180,565 8.575 380.35 614 85.3 District of Columbia 15 3,682,019 0.32 245,468 7.964 365.85 617 74.7 Florida 736 155,268,182 13.56 210,962 8.350 383.40 616 81.6 Georgia 201 34,683,603 3.03 172,555 8.810 371.08 610 85.9 Hawaii 17 6,362,050 0.56 374,238 8.242 369.68 628 81.0 Idaho 41 7,074,842 0.62 172,557 7.908 384.74 599 84.6 Illinois 264 52,817,628 4.61 200,067 8.821 369.27 615 83.9 Indiana 53 6,348,676 0.55 119,786 9.285 367.73 598 88.6 Iowa 18 1,803,047 0.16 100,169 9.391 373.09 598 86.8 Kansas 27 3,697,698 0.32 136,952 9.286 370.76 608 90.0 Kentucky 30 3,608,632 0.32 120,288 8.968 385.47 605 87.9 Louisiana 49 6,892,940 0.60 140,672 8.988 378.40 586 81.4 Maine 15 2,729,715 0.24 181,981 8.210 359.93 606 82.6 Maryland 121 32,699,243 2.86 270,242 8.183 388.56 605 82.2 Massachusetts 87 22,008,467 1.92 252,971 8.287 377.70 595 78.5 Michigan 157 22,246,362 1.94 141,697 9.166 376.34 601 85.4 Minnesota 68 12,850,140 1.12 188,973 8.587 384.77 612 84.0 Mississippi 29 3,474,214 0.30 119,800 8.989 372.58 589 86.7 Missouri 125 15,836,645 1.38 126,693 9.362 371.08 595 85.5 Montana 21 3,822,554 0.33 182,026 8.467 372.89 580 84.4 Nebraska 6 677,600 0.06 112,933 9.067 360.00 584 89.5 Nevada 74 18,332,574 1.60 247,737 7.792 390.02 628 82.1 New Hampshire 26 4,859,776 0.42 186,914 8.417 376.71 594 82.0 New Jersey 171 45,780,962 4.00 267,725 8.421 378.09 601 81.0 New Mexico 27 4,685,039 0.41 173,520 8.602 369.78 607 84.8 New York 178 60,316,988 5.27 338,859 7.989 397.09 616 79.5 North Carolina 122 17,959,689 1.57 147,211 9.111 383.90 600 84.9 Ohio 64 7,620,104 0.67 119,064 9.215 364.77 596 87.1 Oklahoma 37 4,503,772 0.39 121,724 9.232 370.32 574 86.6 Oregon 65 13,172,748 1.15 202,658 8.075 386.48 610 82.8 Pennsylvania 153 22,488,079 1.96 146,981 8.790 379.94 592 85.0 Rhode Island 12 2,627,949 0.23 218,996 8.098 380.22 611 78.4 South Carolina 48 7,598,005 0.66 158,292 8.877 387.20 598 84.2 South Dakota 9 1,240,379 0.11 137,820 9.283 360.00 596 94.2 Tennessee 91 11,650,611 1.02 128,029 8.902 376.22 609 88.9 Texas 348 46,674,057 4.08 134,121 8.834 366.43 606 86.6 Utah 90 17,594,778 1.54 195,498 8.306 373.40 618 83.8 Vermont 9 1,906,150 0.17 211,794 7.783 384.05 583 79.3 Virginia 155 33,094,737 2.89 213,514 8.259 383.11 597 82.8 Washington 164 39,538,761 3.45 241,090 7.938 385.92 604 81.8 West Virginia 8 1,114,364 0.10 139,295 9.274 372.61 577 80.1 Wisconsin 73 11,294,855 0.99 154,724 9.280 370.43 601 86.4 Wyoming 19 3,076,644 0.27 161,929 9.001 378.95 591 88.9 Total 5,313 1,144,751,413 100.00 25 Loan-to-Value Ratios for the Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 113 19,235,340 1.68 170,224 7.795 388.56 578 40.9 50.01 – 55.00 51 12,359,642 1.08 242,346 7.475 389.19 606 52.6 55.01 – 60.00 120 27,576,811 2.41 229,807 7.566 386.68 582 57.8 60.01 – 65.00 159 33,497,963 2.93 210,679 7.562 385.65 582 63.5 65.01 – 70.00 281 60,450,230 5.28 215,125 7.898 390.98 582 68.4 70.01 – 75.00 420 98,057,846 8.57 233,471 8.066 387.82 590 73.9 75.01 – 80.00 1,658 367,020,227 32.06 221,363 8.002 377.71 631 79.7 80.01 – 85.00 552 122,496,320 10.70 221,914 8.385 388.37 588 84.3 85.01 – 90.00 944 210,297,327 18.37 222,773 8.521 386.64 610 89.6 90.01 – 95.00 619 117,336,307 10.25 189,558 9.036 376.68 607 94.7 95.01 – 100.00 396 76,423,400 6.68 192,988 9.109 380.83 631 99.9 Total 5,313 1,144,751,413 100.00 Combined Loan-to-Value Ratios(1) for the Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 110 18,750,394 1.64 170,458 7.769 387.71 578 40.6 50.01 – 55.00 51 12,359,642 1.08 242,346 7.475 389.19 606 52.6 55.01 – 60.00 118 27,366,833 2.39 231,922 7.560 386.45 583 57.8 60.01 – 65.00 157 33,180,463 2.90 211,341 7.570 385.89 581 63.5 65.01 – 70.00 277 59,517,874 5.20 214,866 7.903 391.07 581 68.4 70.01 – 75.00 394 92,297,287 8.06 234,257 8.101 389.18 586 73.9 75.01 – 80.00 656 148,083,460 12.94 225,737 8.095 388.09 593 79.2 80.01 – 85.00 555 123,860,871 10.82 223,173 8.373 388.09 588 84.1 85.01 – 90.00 972 215,544,424 18.83 221,754 8.502 386.48 611 89.3 90.01 – 95.00 648 124,490,717 10.87 192,115 8.944 375.68 611 93.8 95.01 – 100.00 1,375 289,299,447 25.27 210,400 8.259 373.58 649 85.1 Total 5,313 1,144,751,413 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 26 Current Mortgage Rates for the Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 4.501 – 5.000 4 1,135,799 0.10 283,950 4.922 359.15 682 78.2 5.001 – 5.500 21 6,488,621 0.57 308,982 5.400 375.60 645 75.5 5.501 – 6.000 98 29,920,600 2.61 305,312 5.884 379.12 652 73.5 6.001 – 6.500 234 67,585,228 5.90 288,826 6.355 376.50 648 75.8 6.501 – 7.000 377 105,044,639 9.18 278,633 6.833 383.91 625 77.3 7.001 – 7.500 546 137,377,231 12.00 251,607 7.328 381.94 622 79.4 7.501 – 8.000 720 163,144,075 14.25 226,589 7.807 380.88 614 80.2 8.001 – 8.500 725 154,683,738 13.51 213,357 8.302 384.99 609 81.6 8.501 – 9.000 785 163,495,829 14.28 208,275 8.799 387.69 603 84.2 9.001 – 9.500 589 114,272,254 9.98 194,011 9.299 382.19 599 85.8 9.501 – 10.000 610 106,298,235 9.29 174,259 9.787 381.93 587 87.0 10.001 – 10.500 312 52,679,401 4.60 168,844 10.285 381.66 586 87.1 10.501 – 11.000 165 26,383,169 2.30 159,898 10.765 385.97 578 86.1 11.001 – 11.500 61 7,954,623 0.69 130,404 11.294 387.77 587 86.7 11.501 – 12.000 46 5,554,222 0.49 120,744 11.813 378.45 566 86.9 12.001 – 12.500 16 2,432,856 0.21 152,053 12.285 398.21 582 83.4 12.501 – 13.000 3 238,192 0.02 79,397 12.796 421.57 548 86.4 Greater than 14.000 1 62,700 0.01 62,700 14.250 360.00 566 95.0 Total 5,313 1,144,751,413 100.00 Types of Mortgaged Properties for the Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 3,900 805,630,522 70.38 206,572 8.305 383.74 605 81.6 Planned Unit Development 800 193,181,340 16.88 241,477 8.285 379.23 617 83.7 Low-Rise Condominium 365 73,723,547 6.44 201,982 8.170 379.69 630 82.2 Two Family Home 182 52,705,635 4.60 289,591 8.259 389.30 628 81.3 Three Family Home 26 8,040,861 0.70 309,264 8.052 381.02 624 74.1 Four Family Home 16 5,887,975 0.51 367,998 7.851 393.33 654 72.9 High-Rise Condominium 19 4,967,388 0.43 261,441 7.915 363.90 648 75.9 Manufactured Housing(1) 5 614,145 0.05 122,829 9.116 387.12 571 65.9 Total 5,313 1,144,751,413 100.00 (1) Treated as real property. Loan Purposes for the Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 2,815 653,629,319 57.10 232,195 8.167 388.22 595 79.2 Purchase 2,226 432,788,685 37.81 194,424 8.554 375.52 632 86.2 Refinance – Rate/Term 272 58,333,408 5.10 214,461 7.620 378.39 620 80.4 Total 5,313 1,144,751,413 100.00 27 Occupancy Types for the Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 4,894 1,066,728,606 93.18 217,967 8.281 382.90 607 82.1 Investment Property 336 60,801,248 5.31 180,956 8.404 385.92 659 79.8 Second Home 83 17,221,558 1.50 207,489 8.182 373.34 659 76.8 Total 5,313 1,144,751,413 100.00 (1) Based on representations by the Mortgagors at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 301 – 360 4,396 924,438,026 80.75 210,291 8.268 359.85 615 82.1 Greater than 360 917 220,313,387 19.25 240,255 8.358 479.70 590 80.9 Total 5,313 1,144,751,413 100.00 Loan Documentation Types for the Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 3,299 633,941,005 55.38 192,162 8.218 383.57 596 84.0 Stated Income 1,773 449,293,722 39.25 253,409 8.635 385.18 619 79.9 Reduced 182 47,255,887 4.13 259,648 6.433 359.70 695 73.3 Full/Alternative 28 6,811,218 0.59 243,258 6.401 359.26 701 79.0 No Income/No Asset 11 2,887,262 0.25 262,478 6.559 359.35 692 72.2 Stated Income/Stated Asset 9 2,223,138 0.19 247,015 6.635 359.61 666 73.0 No Ratio 6 1,431,860 0.13 238,643 6.415 359.48 700 57.7 Streamlined 5 907,321 0.08 181,464 6.029 359.84 686 70.3 Total 5,313 1,144,751,413 100.00 28 Credit Bureau Risk Scores(1) for the Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 801 – 820 5 1,118,950 0.10 223,790 7.434 360.00 806 78.4 781 – 800 11 2,298,696 0.20 208,972 6.869 367.46 791 79.5 761 – 780 16 2,910,762 0.25 181,923 7.656 381.77 771 80.9 741 – 760 24 4,912,551 0.43 204,690 7.517 365.46 749 84.7 721 – 740 72 16,525,945 1.44 229,527 7.458 370.01 729 78.9 701 – 720 127 34,315,532 3.00 270,201 7.138 371.94 711 77.7 681 – 700 219 53,340,288 4.66 243,563 7.598 369.94 690 81.6 661 – 680 374 91,255,028 7.97 243,997 7.881 373.49 670 83.6 641 – 660 577 141,186,002 12.33 244,690 8.173 373.93 650 83.7 621 – 640 617 134,529,450 11.75 218,038 8.045 377.15 631 83.9 601 – 620 776 166,891,371 14.58 215,066 8.321 382.04 610 85.5 581 – 600 669 140,396,734 12.26 209,861 8.415 384.85 591 83.7 561 – 580 592 118,327,808 10.34 199,878 8.594 392.51 571 81.6 541 – 560 538 101,623,957 8.88 188,892 8.610 395.19 551 79.1 521 – 540 433 85,433,332 7.46 197,306 8.801 396.27 531 75.4 501 – 520 247 47,233,920 4.13 191,230 9.177 398.03 511 72.2 500 or Less 16 2,451,088 0.21 153,193 10.415 372.50 500 76.0 Total 5,313 1,144,751,413 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 4,548 979,030,516 85.52 215,266 8.248 380.20 619 83.2 A- 241 56,206,088 4.91 233,220 8.297 390.96 570 77.3 B 305 64,699,219 5.65 212,129 8.457 404.27 560 74.3 C 178 37,442,904 3.27 210,353 8.821 400.30 550 69.9 C- 16 3,877,014 0.34 242,313 8.881 402.30 556 61.5 D 25 3,495,673 0.31 139,827 8.974 410.75 546 59.8 Total 5,313 1,144,751,413 100.00 Prepayment Penalty Periods for the Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 1,543 328,057,319 28.66 212,610 8.576 376.19 616 81.5 6 2 278,443 0.02 139,222 8.055 438.61 588 82.3 12 333 98,860,165 8.64 296,877 8.172 385.85 619 79.8 24 3,168 655,804,896 57.29 207,009 8.262 386.80 603 82.7 36 208 47,310,328 4.13 227,453 7.281 375.59 631 78.4 60 59 14,440,261 1.26 244,750 6.866 362.35 668 80.0 Total 5,313 1,144,751,413 100.00 29 Months to Next Adjustment Date for the Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 – 6 6 52 13,896,828 1.21 267,247 7.783 360.00 576 78.8 19 – 24 24 4718 1,000,376,757 87.39 212,034 8.442 384.88 606 82.6 25 – 31 29 1 326,874 0.03 326,874 7.250 353.00 730 88.4 32 – 37 36 183 40,510,785 3.54 221,370 7.937 384.58 606 80.0 38 or Greater 68 359 89,640,168 7.83 249,694 6.780 363.90 670 75.1 Total 5,313 1,144,751,413 100.00 Gross Margins for the Mortgage Loans in the Mortgage Pool(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 2.001 – 3.000 241 61,364,015 5.36 254,622 6.452 360.90 692 73.4 3.001 – 4.000 19 3,979,817 0.35 209,464 8.707 359.64 618 80.9 4.001 – 5.000 95 20,013,640 1.75 210,670 7.851 386.10 603 78.8 5.001 – 6.000 460 97,933,754 8.56 212,899 8.190 382.32 603 78.6 6.001 – 7.000 3,898 824,520,514 72.03 211,524 8.345 383.78 607 82.7 7.001 – 8.000 558 127,199,820 11.11 227,957 8.846 386.42 601 83.7 8.001 – 9.000 40 9,407,056 0.82 235,176 9.178 410.95 599 84.4 9.001 – 10.000 2 332,796 0.03 166,398 10.524 432.76 625 100.0 Total 5,313 1,144,751,413 100.00 (1) The weighted average Gross Margin for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 6.355%. 30 Maximum Mortgage Rates for the Mortgage Loans in the Mortgage Pool(1) Range of Maximum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 9.001 – 10.000 3 965,799 0.08 321,933 4.952 359.00 707 79.9 10.001 – 10.500 7 2,132,637 0.19 304,662 5.348 358.98 689 77.6 10.501 – 11.000 40 11,508,129 1.01 287,703 5.895 359.39 692 70.1 11.001 – 11.500 79 20,194,860 1.76 255,631 6.343 360.37 695 73.6 11.501 – 12.000 63 15,891,488 1.39 252,246 6.705 359.44 693 72.9 12.001 – 12.500 59 14,958,913 1.31 253,541 6.436 377.10 658 75.8 12.501 – 13.000 86 25,637,337 2.24 298,109 6.238 392.55 627 75.2 13.001 – 13.500 175 52,676,349 4.60 301,008 6.544 387.45 623 76.2 13.501 – 14.000 350 96,355,217 8.42 275,301 6.968 387.70 610 78.0 14.001 – 14.500 542 134,398,643 11.74 247,968 7.428 382.83 619 79.7 14.501 – 15.000 731 165,681,986 14.47 226,651 7.903 381.04 612 80.7 15.001 – 15.500 714 151,688,967 13.25 212,450 8.372 384.37 609 82.2 15.501 – 16.000 760 155,898,517 13.62 205,130 8.854 387.41 602 84.5 16.001 – 16.500 563 108,696,557 9.50 193,067 9.343 382.15 598 85.6 16.501 – 17.000 573 99,967,936 8.73 174,464 9.808 381.98 588 87.2 17.001 – 17.500 288 47,833,444 4.18 166,088 10.288 378.66 588 88.1 17.501 – 18.000 153 24,022,041 2.10 157,007 10.769 384.49 579 86.6 18.001 – 18.500 61 7,954,623 0.69 130,404 11.294 387.77 587 86.7 18.501 – 19.000 46 5,554,222 0.49 120,744 11.813 378.45 566 86.9 19.001 – 19.500 16 2,432,856 0.21 152,053 12.285 398.21 582 83.4 Greater than 19.500 4 300,892 0.03 75,223 13.099 408.74 552 88.2 Total 5,313 1,144,751,413 100.00 (1) The weighted average Maximum Mortgage Rate for the Mortgage Loans in the Mortgage Pool as ofthe Cut-off Date was approximately 15.107%. Initial Periodic Rate Caps for the Mortgage Loans in the Mortgage Pool(1) Initial Periodic Rate Cap(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 64 16,120,043 1.41 251,876 7.877 359.99 579 79.5 1.500 4,346 915,899,028 80.01 210,745 8.422 383.69 607 83.1 2.000 24 5,981,187 0.52 249,216 8.004 358.77 621 73.8 3.000 644 147,354,126 12.87 228,811 8.240 390.75 597 78.2 3.100 1 272,000 0.02 272,000 8.650 480.00 618 80.0 5.000 215 54,786,782 4.79 254,822 6.432 359.70 694 73.5 6.000 19 4,338,246 0.38 228,329 6.413 359.16 710 72.6 Total 5,313 1,144,751,413 100.00 (1) The weighted average Initial Periodic Rate Cap for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.874%. 31 Subsequent Periodic Rate Caps for the Mortgage Loans in the Mortgage Pool(1) Subsequent Periodic RateCap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 589 134,932,724 11.79 229,088 8.334 392.02 592 78.4 1.500 4,487 949,571,601 82.95 211,627 8.397 383.10 608 82.9 2.000 237 60,247,087 5.26 254,207 6.430 359.68 694 73.3 Total 5,313 1,144,751,413 100.00 (1) The weighted average Subsequent Periodic Rate Cap for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.467%. Minimum Mortgage Rates for the Mortgage Loans in the Mortgage Pool(1) Range of Minimum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 2.001 – 3.000 235 59,775,477 5.22 254,364 6.418 359.68 694 73.3 3.001 – 4.000 5 1,414,335 0.12 282,867 6.999 359.00 694 76.2 4.001 – 5.000 1 170,000 0.01 170,000 4.750 360.00 544 68.5 5.001 – 6.000 66 21,059,456 1.84 319,083 5.790 392.41 622 75.9 6.001 – 7.000 462 135,083,737 11.80 292,389 6.675 386.88 617 77.7 7.001 – 8.000 1,231 293,193,189 25.61 238,175 7.593 381.92 616 79.9 8.001 – 9.000 1,510 318,179,567 27.79 210,715 8.557 386.37 606 82.9 9.001 – 10.000 1,199 220,570,488 19.27 183,962 9.534 382.06 593 86.4 Greater than 10.000 604 95,305,163 8.33 157,790 10.651 383.68 582 86.7 Total 5,313 1,144,751,413 100.00 (1) The weighted average Minimum Mortgage Rate for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 8.064%. 32 Next Adjustment Dates for the Mortgage Loans in the Mortgage Pool(1) Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) September 2007 46 12,328,328 1.08 268,007 7.865 360.00 573 78.7 October 2007 6 1,568,500 0.14 261,417 7.137 360.00 598 79.8 November 2008 10 2,237,827 0.20 223,783 8.376 356.00 625 87.8 December 2008 15 3,945,764 0.34 263,051 8.239 369.17 621 83.8 January 2009 49 10,432,569 0.91 212,910 8.666 376.85 576 78.7 February 2009 468 111,509,307 9.74 238,268 8.303 424.49 595 78.9 March 2009 3,337 693,357,319 60.57 207,779 8.421 375.77 608 82.9 April 2009 837 178,614,071 15.60 213,398 8.602 396.72 605 83.9 May 2009 2 279,900 0.02 139,950 9.497 360.00 618 86.4 August 2009 1 326,874 0.03 326,874 7.250 353.00 730 88.4 November 2009 1 180,000 0.02 180,000 9.875 356.00 562 89.1 December 2009 1 144,800 0.01 144,800 9.875 357.00 597 100.0 January 2010 6 1,388,667 0.12 231,445 8.186 358.00 625 83.6 February 2010 16 3,442,383 0.30 215,149 8.188 404.58 605 76.3 March 2010 124 26,594,070 2.32 214,468 7.824 379.95 606 81.2 April 2010 35 8,760,865 0.77 250,310 8.071 396.04 607 76.6 November 2011 2 425,844 0.04 212,922 5.902 356.00 722 66.0 January 2012 5 1,194,750 0.10 238,950 7.107 358.00 703 72.6 February 2012 84 20,698,128 1.81 246,406 6.510 361.78 691 74.1 March 2012 163 40,890,574 3.57 250,862 7.085 366.22 650 77.2 April 2012 26 5,970,646 0.52 229,640 6.906 369.98 645 70.6 September 2013 1 260,137 0.02 260,137 6.125 354.00 661 80.0 October 2013 2 571,900 0.05 285,950 6.582 355.00 754 65.7 November 2013 2 460,698 0.04 230,349 6.433 356.00 671 67.5 December 2013 1 195,740 0.02 195,740 6.500 477.00 685 80.0 January 2014 5 1,373,000 0.12 274,600 6.648 358.00 732 72.1 February 2014 30 7,437,869 0.65 247,929 6.414 359.00 689 75.0 March 2014 5 1,048,490 0.09 209,698 6.434 360.00 730 58.2 April 2014 4 1,503,889 0.13 375,972 6.091 360.00 682 77.5 January 2017 3 1,385,000 0.12 461,667 6.919 358.00 647 70.3 February 2017 3 723,013 0.06 241,004 6.226 359.00 680 81.5 March 2017 12 3,249,450 0.28 270,788 6.284 360.00 683 69.2 April 2017 11 2,251,039 0.20 204,640 6.296 360.00 719 79.0 Total 5,313 1,144,751,413 100.00 (1) The weighted average Next Adjustment Date for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date is June 2009. Interest Only Periods for the Mortgage Loans in the Mortgage Pool Interest Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 4,063 796,532,916 69.58 196,046 8.587 392.98 595 82.0 60 995 280,721,482 24.52 282,132 7.843 360.01 635 83.3 84 6 1,839,891 0.16 306,649 6.237 357.68 719 82.1 120 249 65,657,123 5.74 263,683 6.580 359.48 685 74.4 Total 5,313 1,144,751,413 100.00 33
